

Exhibit 10.2


Corning [logo.jpg]


LIBOR TERM NOTE
New York


Buffalo, New York May 7, 2008
$6,000,000.00

 
BORROWER: _Corning Natural Gas
Corporation____________________________________________________
a(n) o individual(s) o partnership x corporation o trust o __________organized
under the laws of_New York_____
Address of residence/chief executive office: __330 West William Street, Corning,
New York 14830________________
 
BANK:
MANUFACTURERS AND TRADERS TRUST COMPANY, New York banking corporation with its
principal banking office at One M&T Plaza, Buffalo, New York 14240, Attention:
Office of General Counsel



1. DEFINITIONS. As used in this Note, each capitalized term shall have the
meaning specified in the Note or as it appears in initial capitalization.
Additionally, the following terms shall have the indicated meanings:



a.
“Applicable Rate” shall mean either the LIBOR Rate or the Base Rate, as the case
may be.

 
b.
“Adjustment Date”, when applicable, shall mean:

(i)
If the Interest Period duration selected below is “one day”: the first day of
the applicable Interest Period (or, if such date is not a Business Day, the
immediately preceding Business Day).

(ii)
If the Interest Period duration selected below is other than “one day”: two (2)
Business Days before the first day of the applicable Interest Period (each of
which shall have a duration as selected below; see LIBOR Rate definition).

 
c.
“Base Rate” shall mean one (1) percentage point above the rate of interest
announced by the Bank as its prime rate of interest.

 
d.
“Business Day” shall mean any day of the year on which banking institutions in
New York, New York are not authorized or required by law or other governmental
action to close and, to the extent the LIBOR Rate is applicable, on which
dealings are carried on in the London Interbank market.

 
e.
“Continuation Date” shall mean the last day of each Interest Period.

 
f.
“Interest Period” shall mean, as to the LIBOR Rate, the period commencing on the
date of this Note or Continuation Date (as the case may be) and ending on the
date that shall be:

(i)
If the Interest Period duration selected below is “one day”: the following day;
provided, however, that if an Interest Period would end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day.

(ii)
If the Interest Period duration selected below is other than “one day”: the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) of the calendar month that is one (1), two (2), three (3) or
six (6) months thereafter (as selected below); provided, however, that if an
Interest Period would end on a day that is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the immediately preceding Business Day.

 
g.
“LIBOR” shall mean the rate per annum (rounded upward, if necessary, to the
nearest 1/16th of 1%) obtained by dividing (i) the one-day, one-month,
two-month, three-month or six-month interest period London Interbank Offered
Rate (as selected below), fixed by the British Bankers Association for United
States dollar deposits in the London Interbank Eurodollar Market at
approximately 11:00 a.m. London, England time (or as soon thereafter as
practicable) as determined by the Bank from any broker, quoting service or
commonly available source utilized by the Bank by (ii) a percentage equal to
100% minus the stated maximum rate of all reserves required to be maintained
against “Eurocurrency Liabilities” as specified in Regulation D (or against any
other category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Rate loans is determined or any category of extensions of
credit or other assets which includes loans by a non-United States’ office of a
bank to United States residents) on such date to any member bank of the Federal
Reserve System. Notwithstanding any provision above, the practice of rounding to
determine LIBOR may be discontinued at any time in the Bank’s sole discretion.

 
h.
“LIBOR Rate” shall mean 1.80 percentage points above LIBOR with an Interest
Period duration of:

o one day x one month o two months o three months o six months.
(Select applicable duration for each Interest Period. If no selection is made,
the one-day Interest Period duration shall apply.)

i.
“Maturity Date” is May 5, 2009.

 
j.
“Payment Due Date”, when applicable, shall mean the same day of the calendar
month as the date of this Note (or if there is no numerically corresponding day
in a month, on the last day of such month); provided, however, if that day is
not a Business Day, the Payment Due Day shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Payment Due Date shall be the immediately
preceding Business Day.

 
k.
“Principal Amount” shall mean Six Million and 00/100 Dollars ($6,000,000.00).



2. PAYMENT OF PRINCIPAL, INTEREST AND EXPENSES.


a. Promise to Pay. For value received, and intending to be legally bound,
Borrower promises to pay to the order of the Bank on the dates set forth below,
the Principal Amount, plus interest as agreed below and all fees and costs
(including without limitation attorneys’ fees and disbursements whether for
internal or outside counsel) the Bank incurs in order to collect any amount due
under this Note, to negotiate or document a workout or restructuring, or to
preserve its rights or realize upon any guaranty or other security for the
payment of this Note (“Expenses”).


©Manufacturers and Traders Trust Company, 2005
 


--------------------------------------------------------------------------------




b. Initial Applicable Rate. The initial Applicable Rate shall be the LIBOR Rate
(based on the Interest Period duration selected above) in effect on the date
that is:

(i)
If the Interest Period duration selected above is “one day”: the date of this
Note (or, if such date is not a Business Day, the immediately preceding Business
Day).

(ii)
If the Interest Period duration selected above is other than “one day”: two (2)
Business Days before the date of this Note.

In either case, the initial Interest Period shall start on the date of this
Note.


c. Interest. Interest shall accrue on the outstanding Principal Amount
calculated on the basis of a 360-day year for the actual number of days of each
year (365 or 366) at the Applicable Rate that on each day shall be:



i.
If the LIBOR Rate is the Applicable Rate. Interest shall accrue on the Principal
Amount from and including the first day of the Interest Period (with the
duration selected above) until, but not including, the last day of such Interest
Period or the day the Principal Amount is paid in full (if sooner), at a rate
per annum equal to the LIBOR Rate determined and in effect on the applicable
Adjustment Date.




ii.
If the Base Rate is the Applicable Rate. Interest shall accrue on the Principal
Amount from and including the first date the Base Rate is the Applicable Rate to
but not including, the day such Principal Amount is paid in full or the
Applicable Rate is converted to the LIBOR Rate, at the rate per annum equal to
the Base Rate. Any change in the Base Rate resulting from a change in the Bank’s
prime rate shall be effective on the date of such change.



d. Payment Schedule. (Check applicable box):



x
Borrower shall pay the entire outstanding Principal Amount on the Maturity Date.
In addition, until the outstanding Principal Amount is paid in full, Borrower
shall pay all accrued and unpaid interest, in amounts which may vary, as
follows: (i) if the LIBOR Rate is the Applicable Rate, on the last day of each
Interest Period (except, however, if the Interest Period duration selected above
is “one day”, in which case such interest payments shall be made on the Payment
Due Date for each month, or as otherwise invoiced by the Bank), (ii) if the Base
Rate is the Applicable Rate, on the Payment Due Date for each month, and (iii)
at maturity (whether by acceleration or otherwise) and, after such maturity, on
demand.




o
Borrower shall pay the outstanding Principal Amount in ________________
consecutive monthly, bi-monthly, quarterly or semi-annual installments
(depending on the duration of the Interest Period selected above) as follows:
(i) if the Interest Period duration is “one day”, starting on the first Payment
Due Date after the date of this Note and on each Payment Due Date thereafter, or
(ii) if the Interest Period duration is other than “one day”, starting on the
last day of the Interest Period that commences on the date of this Note and on
last day of each Interest Period thereafter; in either case, consisting of
_______________ equal installments of principal each in the amount of
$____________________ and ONE (1) FINAL INSTALLMENT on the Maturity Date in an
amount equal to the outstanding Principal Amount at that time together with all
other amounts outstanding hereunder including, without limitation, accrued
interest, costs and Expense (the “Final Installment”); provided, however, if the
Applicable Rate is converted to the Base Rate, Borrower shall pay the
outstanding Principal Amount in consecutive monthly installments commencing on
the first Payment Due Date after the date of such conversion and on the same
Payment Due Date thereafter until conversion back to the LIBOR Rate (at which
time Borrower shall resume the monthly, bi-monthly, quarterly or semi-annual
installments in the amount set forth above or as otherwise agreed to by the Bank
and Borrower in writing) or the Maturity Date (at which time Borrower shall pay
the Final Installment) with each such installment being equal in an amount to
fully amortize the outstanding Principal Amount of the Note in full by the
Maturity Date or such other date agreed to by the Bank and Borrower in writing.
The determination by the Bank of the foregoing amount shall, in the absence of
manifest error, be conclusive and binding upon Borrower. In addition, until the
outstanding Principal Amount is paid in full, Borrower shall pay all accrued and
unpaid interest, in amounts which may vary, as follows: (i) if the LIBOR Rate is
the Applicable Rate, on the last day of each Interest Period (except, however,
if the Interest Period duration selected above is “one day”, in which case such
interest payments shall be made on the Payment Due Date for each month, or as
otherwise invoiced by the Bank), (ii) if the Base Rate is the Applicable Rate,
on the Payment Due Date for each month, and (iii) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.



e. Maximum Legal Rate. It is the intent of the Bank and Borrower that in no
event shall interest be payable at a rate in excess of the maximum rate
permitted by applicable law (the “Maximum Legal Rate”). If this Note is for a
personal loan of less than $2,500,000 and is secured primarily by a one- to
four-family residence, the interest rate shall not exceed 16%. Solely to the
extent necessary to prevent interest under this Note from exceeding the Maximum
Legal Rate, any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower.


f. Default Rate. If an Event of Default (defined below) occurs, the interest
rate on the unpaid Principal Amount shall immediately be automatically increased
to 5 percentage points per year above the higher of the LIBOR Rate or the Base
Rate, and any judgment entered hereon or otherwise in connection with any suit
to collect amounts due hereunder shall bear interest at such default rate.


g. Repayment of Principal and Interest; Late Charge. Payments shall be made in
immediately available United States funds at any banking office of the Bank.
Interest will continue to accrue until payment is actually received. If payment
is not received within five days of its due date, Borrower shall pay a late
charge equal to the greatest of (a) $50.00, (b) 5% of the delinquent amount or
(c) the Bank’s then current late charge as announced from time to time. If this
Note is secured by a one to six-family owner-occupied residence, the late charge
shall equal 2% of the delinquent amount and shall be payable if payment is not
received within fifteen days of its due date. Payments may be applied in any
order in the sole discretion of the Bank but, prior to default, shall be applied
first to past due interest, Expenses, late charges and principal, then to
current interest, Expenses, late charges and principal, and last to remaining
principal.


©Manufacturers and Traders Trust Company, 2005
 

--------------------------------------------------------------------------------


 
h. Prepayment.



i.
Subject to the following, during the term of this Note, Borrower shall have the
option of paying the Principal Amount to the Bank in advance of the Maturity
Date, in whole or in part, at any time and from time to time upon written notice
received by the Bank at least three (3) business days prior to making such
payment. If (i) Borrower prepays, in whole or in part, any Principal Amount when
the Applicable Rate is the LIBOR Rate before the end of the Interest Period,
(ii) there occurs an Event of Default or the Applicable Rate is converted from
the LIBOR Rate to the Base Rate before the end of an Interest Period pursuant to
Section 3, then Borrower shall be liable for and shall pay the Bank, on demand,
the higher of $250.00 or the actual amount of the liabilities, expenses, costs
or funding losses that are a direct or indirect result of such prepayment (based
on the entire Principal Amount pre-paid), failure to draw, early termination of
the Interest Period, revocation, bankruptcy or otherwise. The determination by
the Bank of the foregoing amount shall, in the absence of manifest error, be
conclusive and binding upon Borrower. The provisions of this paragraph shall not
be applicable if the Interest Period duration selected above is “one day”.




ii.
Upon making any prepayment of the Principal Amount in whole, Borrower shall pay
to the Bank all interest and Expenses owing pursuant to the Note and remaining
unpaid. Each partial prepayment of the Principal Amount shall be applied in
inverse order of maturity to the principal included in the installments provided
herein.




iii.
In the event the Maturity Date is accelerated following an Event of Default by
Borrower, any tender of payment of the amount necessary to satisfy the entire
indebtedness made after such Event of Default shall be expressly deemed a
voluntary prepayment. In such a case, to the extent permitted by law, the Bank
shall be entitled to the amount necessary to satisfy the entire indebtedness,
plus the appropriate prepayment premium calculated in accordance with this
Section 2(h).



3. CONTINUATIONS AND CONVERSIONS.


a. Expiration of Interest Period. Subject to Section 3(b), upon the expiration
of the first Interest Period and each Interest Period thereafter, on the
Continuation Date the LIBOR Rate will be automatically continued with an
Interest Period of the same duration as the Interest Period duration initially
selected above.


b. Conversion Upon Default. Unless the Bank shall otherwise consent in writing,
if (i) Borrower has failed to pay when due, in whole or in part, the
indebtedness under the Note (whether upon maturity, acceleration or otherwise),
or (ii) there exists a condition or event which with the passage of time, the
giving of notice or both shall constitute an Event of Default, the Bank, in its
sole discretion, may (i) permit the LIBOR Rate to continue until the last day of
the applicable Interest Period at which time such the Applicable Rate shall
automatically be converted to the Base Rate or (ii) convert the LIBOR Rate to
the Base Rate before the end of the applicable Interest Period. Notwithstanding
the foregoing, upon the occurrence of an Event of Default in Section 5(ix), the
Applicable Rate shall be automatically converted to the Base Rate without
further action by the Bank and Borrower shall have no right to have the
Applicable Rate converted from the Base Rate to the LIBOR Rate. Nothing herein
shall be construed to be a waiver by the Bank to have the Principal Amount
accrue interest at the Default Rate or the right of the Bank to the amounts set
forth in Section 2(h) of this Note, if any.


4. REPRESENTATIONS, WARRANTIES AND COVENANTS. Borrower represents and warrants
to and agrees and covenants with the Bank that now and until this Note is paid
in full:


a. Business Purpose. The Loan proceeds shall be used only for a business purpose
and not for any personal, family or household purpose.


b. Good Standing Authority. Borrower is an entity or sole proprietor (i) duly
organized and existing and in good standing under the laws of the jurisdiction
in which it was formed, (ii) duly qualified, in good standing and authorized to
do business in every jurisdiction in which failure to be so qualified might have
a material adverse effect on its business or assets and (iii) has the power and
authority to own each of its assets and to use them as contemplated now or in
the future.


c. Legality. The execution, issuance, delivery to the Bank and performance by
Borrower of this Note (i) are in furtherance of Borrower’s purposes and within
its power and authority; (ii) do not (A) violate any statute, regulation or
other law or any judgment, order or award of any court, agency or other
governmental authority or of any arbitrator or (B) violate Borrower’s
certificate of incorporation or other governing instrument, constitute a default
under any agreement binding on Borrower, or result in a lien or encumbrance on
any assets of Borrower; and (iii) have been duly authorized by all necessary
corporate or partnership action.


d. Compliance. The Borrower conducts its business and operations and the
ownership of its assets in compliance with each applicable statute, regulation
and other law, including without limitation environmental laws. All approvals,
including without limitation authorizations, permits, consents, franchises,
licenses, registrations, filings, declarations, reports and notices (the
“Approvals”) necessary to the conduct of Borrower’s business and for Borrower’s
due issuance of this Note have been duly obtained and are in full force and
effect. The Borrower is in compliance with all conditions of each Approval.


e. Financial and Other Information. For each year until this Note is paid in
full, Borrower shall provide to the Bank in form and number of copies and by
accountants satisfactory to the Bank, within 90 days after the end of each
fiscal year of the Borrower, statements of income and cash flows and the
financial position and balance sheet of the Borrower as of the fiscal year end,
each in reasonable detail and certified by an officer or member of Borrower to
have been prepared in accordance with generally accepted accounting principles
to present fairly the results of Borrower’s operations and cash flows and its
financial position in conformity with such principles, and to be correct,
complete and in accordance with Borrower’s records. Promptly upon the request of
the Bank from time to time, Borrower shall supply all additional information
requested and permit the Bank’s officers, employees, accountants, attorneys and
other agents to (A) visit and inspect each of Borrower’s premises, (B) examine,
audit, copy and extract from Borrower’s records and (C) discuss Borrower’s or
its affiliates’ business, operations, assets, affairs or condition (financial or
other) with its responsible officers and independent accountants.


©Manufacturers and Traders Trust Company, 2005
 

--------------------------------------------------------------------------------


 
f. Accounting; Tax Returns and Payment of Claims. Borrower will maintain a
system of accounting and reserves in accordance with generally accepted
accounting principles, has filed and will file each tax return required of it
and, except as disclosed in an attached schedule, has paid and will pay when due
each tax, assessment, fee, charge, fine and penalty imposed by any taxing
authority upon Borrower or any of its assets, income or franchises, as well as
all amounts owed to mechanics, materialmen, landlords, suppliers and the like in
the ordinary course of business.


g. Title to Assets; Insurance. Borrower has good and marketable title to each of
its assets free of security interests and mortgages and other liens except as
disclosed in its financial statements or on a schedule attached to this Note or
pursuant to the Bank’s prior written consent. Borrower will maintain its
property in good repair and will maintain and on request provide the Bank with
evidence of insurance coverage satisfactory to the Bank including without
limitation fire and hazard, liability, worker’s compensation and business
interruption insurance and flood hazard insurance as required.


h. Judgments and Litigation. There is no pending or threatened claim, audit,
investigation, action or other legal proceeding or judgment, order or award of
any court, agency or other governmental authority or arbitrator (each an
“Action”) which involves Borrower or its assets and might have a material
adverse effect upon Borrower or threaten the validity of this Note or any
related document or transaction. Borrower will immediately notify the Bank in
writing upon acquiring knowledge of any such Action.


i. Notice of Change of Address and of Default. Borrower will immediately notify
the Bank in writing (i) of any change in its address or of the location of any
collateral securing this Note, (ii) of the occurrence of any Event of Default
defined below, (iii) of any material change in Borrower’s ownership or
management and (iv) of any material adverse change in Borrower’s ability to
repay this Note.


j. No Transfer of Assets. Until this Note is paid in full, Borrower shall not
without the prior written consent of the Bank (i) sell or otherwise dispose of
substantially all of its assets, (ii) acquire substantially all of the assets of
another entity, (iii) if it is a corporation, participate in any merger,
consolidation or other absorption or (iv) agree to do any of these things.


5. EVENTS OF DEFAULT; ACCELERATION. The following constitute an event of default
(“Event of Default”): (i) failure by Borrower to make any payment when due
(whether at the stated maturity, by acceleration or otherwise) of the amounts
due under this Note, or any part thereof, or there occurs any event or condition
which after notice, lapse of time or both will permit such acceleration; (ii)
Borrower defaults in the performance of any covenant or other provision with
respect to this Note or any other agreement between Borrower and the Bank or any
of its affiliates or subsidiaries (collectively, “Affiliates”); (iii) Borrower
fails to pay when due (whether at the stated maturity, by acceleration or
otherwise) any indebtedness for borrowed money owing to the Bank (other than
under this Note), any third party or any Affiliate, the occurrence of any event
which could result in acceleration of payment of any such indebtedness or the
failure to perform any agreement with any third party; (iv) the reorganization,
merger, consolidation or dissolution of Borrower (or the making of any agreement
therefor); the sale, assignment, transfer or delivery of all or substantially
all of the assets of Borrower to a third party; or the cessation by Borrower as
a going business concern; (v) the death or judicial declaration of incompetency
of Borrower, if an individual; (vi) failure to pay, withhold or collect any tax
as required by law; the service or filing against Borrower or any of its assets
of any lien (other than a lien permitted in writing by the Bank), judgment,
garnishment, order or award, other than a judgment, order or award for which
Borrower is fully insured, if ten (10) days thereafter such judgment, order or
awarded is not satisfied, vacated, bonded or stayed pending appeal; (vii) if
Borrower becomes insolvent (however such insolvency is evidenced) or is
generally not paying its debts as such debts become due; (viii) the making of
any general assignment by Borrower for the benefit of creditors; the appointment
of a receiver or similar trustee for Borrower or its assets; or the making of
any, or sending notice of any intended, bulk sale; (ix) Borrower commences, or
has commenced against it, any proceeding or request for relief under any
bankruptcy, insolvency or similar laws now or hereafter in effect in the United
States of America or any state or territory thereof or any foreign jurisdiction
or any formal or informal proceeding for the dissolution or liquidation of,
settlement of claims against or winding up of affairs of Borrower; (x) any
representation or warranty made in this Note, any related document, any
agreement between Borrower and the Bank or any Affiliate or in any financial
statement of Borrower proves to have been misleading in any material respect
when made; Borrower omits to state a material fact necessary to make the
statements made in this Note, any related document, any agreement between
Borrower and the Bank or any Affiliate or any financial statement of Borrower
not misleading in light of the circumstances in which they were made; or, if
upon the date of execution of this Note, there shall have been any materially
adverse change in any of the facts disclosed in any financial statement,
representation or warranty that was not disclosed in writing to the Bank at or
prior to the time of execution hereof; (xi) any pension plan of Borrower fails
to comply with applicable law or has vested unfunded liabilities that, in the
opinion of the Bank, might have a material adverse effect on Borrower’s ability
to repay its debts; (xii) the occurrence of any event described in sub-paragraph
(i) through and including (xi) hereof with respect to any endorser, guarantor or
any other party liable for, or whose assets or any interest therein secures,
payment of any of the amounts due under this Note (“Guarantor”); (xiii) there
occurs any change in the management or ownership of Borrower or any Guarantor
which is, in the opinion of the Bank, materially adverse to its interest and
which remains uncorrected for thirty days after the Bank notifies Borrower of
its opinion; (xiv) Borrower fails to supply new or additional collateral within
ten days of request by the Bank; or (xv) the Bank in good faith deems itself
insecure with respect to payment or performance of under this Note. All amounts
hereunder shall become immediately due and payable upon the occurrence of
Section 5(ix) above, or at the Bank’s option, upon the occurrence of any other
Event of Default.


6. RIGHT OF SETOFF. The Bank shall have the right to set off against the amounts
owing under this Note any property held in a deposit or other account with the
Bank or any Affiliate or otherwise owing by the Bank or any Affiliate in any
capacity to Borrower or any guarantor or endorser of this Note. Such set-off
shall be deemed to have been exercised immediately at the time the Bank or such
Affiliate elect to do so.


7. INABILITY TO DETERMINE LIBOR RATES, INCREASED COSTS, ILLEGALITY.


a. Increased Costs. If the Bank shall determine that, due to either (a) the
introduction of any change (other than any change by way of imposition of or
increase in reserve requirements included in the calculation of the LIBOR) in or
in the interpretation of any requirement of law or (b) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to the Bank of agreeing to make or making, funding or maintaining any loans
based on LIBOR, then Borrower shall be liable for, and shall from time to time,
upon demand therefor by the Bank and pay to the Bank such additional amounts as
are sufficient to compensate the Bank for such increased costs.


©Manufacturers and Traders Trust Company, 2005
 

--------------------------------------------------------------------------------


 
b. Inability to Determine Rates. If the Bank shall determine that for any reason
adequate and reasonable means do not exist for ascertaining LIBOR for the
Interest Period specified above, the Bank will give notice of such determination
to Borrower. Thereafter, the Bank may not maintain the loan hereunder at the
LIBOR Rate until the Bank revokes such notice in writing and, until such
revocation, the Bank may convert the Applicable Rate from the LIBOR Rate to the
Base Rate.


c. Illegality. If the Bank shall determine that the introduction of any law
(statutory or common), treaty, rule, regulation, guideline or determination of
an arbitrator or of a governmental authority or in the interpretation or
administration thereof, has made it unlawful, or that any central bank or other
governmental authority has asserted that it is unlawful for the Bank to make
loans at based on LIBOR then, on notice thereof by the Bank to Borrower, the
Bank may suspend the maintaining of the loan hereunder at the LIBOR Rate until
the Bank shall have notified Borrower that the circumstances giving rise to such
determination shall no longer exist. If the Bank shall determine that it is
unlawful to maintain the loan hereunder based on LIBOR, the Bank may convert the
Applicable Rate from the LIBOR Rate to the Base Rate.


8. MISCELLANEOUS. This Note, together with any related loan and security
agreements and guaranties, contains the entire agreement between the Bank and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Bank. All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative and not exclusive. No single,
partial or delayed exercise by the Bank of any right or remedy shall preclude
the subsequent exercise by the Bank at any time of any right or remedy of the
Bank without notice. No waiver or amendment of any provision of this Note shall
be effective unless made specifically in writing by the Bank. No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank. No waiver of any right or remedy of the Bank shall be effective unless
made specifically in writing by the Bank. Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original. This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns. If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect. Section headings are for convenience only. Borrower hereby waives
protest, presentment and notice of any kind in connection with this Note.
Singular number includes plural and neuter gender includes masculine and
feminine as appropriate.


9. NOTICES. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Borrower
(at its address on the Bank’s records) or to the Bank (at the address on page
one and separately to the Bank officer responsible for Borrower’s relationship
with the Bank). Such notice or demand shall be deemed sufficiently given for all
purposes when delivered (i) by personal delivery and shall be deemed effective
when delivered, or (ii) by mail or courier and shall be deemed effective three
(3) business days after deposit in an official depository maintained by the
United States Post Office for the collection of mail or one (1) business day
after delivery to a nationally recognized overnight courier service (e.g.,
Federal Express). Notice by e-mail is not valid notice under this or any other
agreement between Borrower and the Bank.


10. JOINT AND SEVERAL. If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts which become due under this Note
and the term “Borrower” shall include each as well as all of them.


11. GOVERNING LAW; JURISDICTION. This Note has been delivered to and accepted by
the Bank and will be deemed to be made in the State of New York. This Note will
be interpreted in accordance with the laws of the State of New York excluding
its conflict of laws rules. BORROWER HEREBY IRREVOCABLY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF NEW YORK IN
A COUNTY OR JUDICIAL DISTRICT WHERE THE BANK MAINTAINS A BRANCH, AND CONSENTS
THAT THE BANK MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT BORROWER’S
ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING
CONTAINED IN THIS NOTE WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING
ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST BORROWER INDIVIDUALLY,
AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF BORROWER WITHIN ANY OTHER
COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION.  Borrower acknowledges
and agrees that the venue provided above is the most convenient forum for both
the Bank and Borrower. Borrower waives any objection to venue and any objection
based on a more convenient forum in any action instituted under this Note.


12. WAIVER OF JURY TRIAL. BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE BANK MAY
HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS
NOTE OR THE TRANSACTIONS RELATED HERETO. BORROWER REPRESENTS AND WARRANTS THAT
NO REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY
TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER INTO
THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.


o Amended and Restated Note. The Borrower acknowledges, agrees and understands
that this Note is given in replacement of and in substitution for, but not in
payment of, a prior note dated on or about ____________, ____, in the original
principal amount of $__________, given by Borrower in favor of the Bank (or its
predecessor-in-interest), as the same may have been amended or modified from
time to time (“Prior Note”), and further, that: (a) the obligations of the
Borrower as evidenced by the Prior Note shall continue in full force and effect,
as amended and restated by this Note, all of such obligations being hereby
ratified and confirmed by the Borrower; (b) any and all liens, pledges,
assignments and security interests securing the Borrower’s obligations under the
Prior Note shall continue in full force and effect, are hereby ratified and
confirmed by the Borrower, and are hereby acknowledged by the Borrower to
secure, among other things, all of the Borrower’s obligations to the Bank under
this Note, with the same priority, operation and effect as that relating to the
obligations under the Prior Note; and (c) nothing herein contained shall be
construed to extinguish, release, or discharge, or constitute, create, or effect
a novation of, or an agreement to extinguish, the obligations of the Borrower
with respect to the indebtedness originally described in the Prior Note or any
of the liens, pledges, assignments and security interests securing such
obligations.


©Manufacturers and Traders Trust Company, 2005
 
 
 

--------------------------------------------------------------------------------

 
 
Preauthorized Transfers from Deposit Account. If a deposit account number is
provided in the following blank Borrower hereby authorizes the Bank to debit
Borrower’s deposit account #_______________________________________ with the
Bank automatically for any amount which becomes due under this Note.


Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Governing Law, Jurisdiction and Waiver of
Jury Trial, and has been advised by counsel as necessary or appropriate.




TAX ID/SS
# 16-0397420
 
CORNING NATURAL GAS CORPORATION
                         
By:
/s/ Michael I. German
     
Name: Michael I. German
     
Title: President



 

 
Signature of Witness
 
Typed Name of Witness



ACKNOWLEDGMENT


STATE OF NEW YORK
)
     
:SS.
COUNTY OF BROOME
)
 



On __________ day of May, in the year 2008, before me, the undersigned, a Notary
Public in and for said State, personally appeared MICHAEL I. GERMAN, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.



 
Notary Public




--------------------------------------------------------------------------------

FOR BANK USE ONLY


Authorization Confirmed: 
 
Product Code: 22660
 
Disbursement of Funds:
 

 
Credit A/C
 
# 
   
Off Ck
 
# 
   
Payoff Obligation
 
# 
                                 
$ 
        $    
 
  $  



©Manufacturers and Traders Trust Company, 2005
 

--------------------------------------------------------------------------------

